DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claim 7 is/are also rejected due to said dependency. 
In regard to claim 7, “the optical filter” lacks of sufficient antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 9-11, 13-14, 18-20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al. (USPGPUB 2007/0200663). In regard to claim 1 and 9, White discloses an apparatus and a method for measuring an alcohol concentration (Figs. 1-38 and associated descriptions) comprising: a light irradiator configured to irradiate light having specific wavelengths to a physical body of a driver (broadband near IR source, Fig. 10A and associated descriptions; multiple wavelengths, [0017] and [0020]); an optical receiver configured to receive light having each of a plurality of wavelengths, which is reflected from the physical body of the driver (detector, Fig. 10A and associated descriptions; multiple wavelengths, [0017] and [0019-0020]; reflect, Fig. 24C and associated descriptions); and a controller (elements 16, 570, 700/800, 1016, and 2016,  Figs. 1, 4-5, 32, and 34 and associated descriptions) configured to detect an absorbance of each wavelength based on an amount of the light having the wavelength, which is received by the optical receiver, and to measure a blood alcohol concentration of the driver based on the detected absorbance of the wavelength (alcohol level, [0025]; alcohol concentration/ absorption, [0036]; absorbance, [0204-0205]; absorption/ wavelengths, Figs. 6-9 and associated descriptions; absorption/ wavelengths, [0048-0054]; Figs. 20-23 and associated descriptions).
In regard to claims 2 and 10, White discloses the light having the specific wavelengths is selected based on an absorbance for ethanol contained in a blood component, an absorbance for hemoglobin contained in the blood component, or an absorbance for glucose contained in the blood component (ethanol, Figs, 6-11 and associated descriptions; [0019]; [0028]; [0052]; [0057-0058]; [0071]; [0189]; [0197]).
In regard to claims 3 and 11, White discloses the light having the specific wavelengths includes: light having a first wavelength allowing an amount of light absorbed in the ethanol to exceed a maximum threshold value (2200-2400nm or 1650-1750nm when the maximum threshold value(s) is/ are defined as 10 or 1, respectively, [0017-0019]; Figs. 6-11 and associated descriptions); light having a second wavelength allowing the amount of the light absorbed in the ethanol not to a minimum threshold value (1650-1750nm or 1400-1500nm when the minimum threshold value is defined as 0.01, 0.1 or 1, [0017-0019]; Figs. 6-11 and associated descriptions); and light having a third wavelength allowing the amount of the light absorbed in the ethanol not to the minimum threshold value (1400-1500nm or 1650-1750nm when the minimum threshold value is defined as 0.01, 0.1 or 1, [0017-0019]; Figs. 6-11 and associated descriptions).
In regard to claims 5 and 13, White discloses the light irradiator irradiates the light having the specific wavelengths to blood in a finger of the driver (finger, [0012]; [0017-0018]; Fig. 10A and associated descriptions).
In regard to claim 6, White discloses the light irradiator extracts the light having the specific wavelengths by filtering light irradiated from a multi-wavelength light source (filter, Figs. 10A and 17 and associated descriptions; [0011]; [0020-0021]; [0155]; [0191]).
In regard to claim 14, White discloses a system for controlling starting of a vehicle (Figs. 1-5 and associated descriptions), the system comprising: a measuring device configured to measure a blood alcohol concentration of a driver, based on an absorbance of a specific wavelength for blood (elements 14, 230/500, 550, 1014, and 2014,  Figs. 1, 4-5, 32, and 34 and associated descriptions; referring to claims 1 and 9 above); and a control device configured to determine whether to allow starting of the vehicle based on the blood alcohol concentration of the driver, which is measured by the measuring device (elements 16, 570, 700/800/900, 1016, and 2016, Figs. 1-2, 4-5 32-34 and 36 and associated descriptions).
In regard to claim 18, White discloses the measuring device includes: a light irradiator configured to irradiate light having specific wavelengths to a physical body of a driver; an optical receiver configured to receive light having each of a plurality of wavelengths, which is reflected from the physical body of the driver; and a controller configured to detect an absorbance of each wavelength based on an amount of the light having the wavelength, which is received by the optical receiver, and to measure a blood alcohol concentration of a driver based on the detected absorbance of the wavelength (referring to claims 1 and 9 above).
In regard to claim 19, White discloses the light having the specific wavelengths is selected based on an absorbance for ethanol contained in a blood component, an absorbance for hemoglobin contained in the blood component, and an absorbance for glucose contained in the blood component (referring to claims 2 and 10 above).
In regard to claim 20, White discloses the light having the specific wavelengths includes: light having a first wavelength allowing an amount of the light absorbed in the ethanol to exceed a maximum threshold value; light having a second wavelength allowing the amount of the light absorbed in the ethanol not to a minimum threshold value; and light having a third wavelength allowing the amount of the light absorbed in the ethanol not to the minimum threshold value (referring to claims 3 and 11 above).
In regard to claim 22, White discloses the light irradiator irradiates the light having the specific wavelengths to blood in a finger of the driver (referring to claims 5 and 13 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over White as applied to claims 1-3, 5-6, 9-11, 13-14, 18-20, and 22 above, and further in view of Matsushita et al. (USPGPUB 2011/0228397). In regard to claims 7-8, White discloses a filter system (filter, Figs. 10A and 17 and associated descriptions; [0011]; [0020-0021]; [0155]; [0191]) but does not specifically disclose the optical filter forms a first air gap when a first driving voltage is applied, forms a second air gap when a second driving voltage is applied, and forms a third air gap when a third driving voltage is applied; and the optical filter extracts light having a first wavelength from light, which is supplied from the multi-wavelength light source, through the formed first air gap, extracts light having a second wavelength from light, which is supplied from the multi-wavelength light source, through the formed second air gap, and extracts light having a third wavelength from light, which is supplied from the multi-wavelength light source, through the formed third air gap.
Matsushita teaches a filter system (Figs. 1-16 and 19 and associated descriptions) comprises the optical filter (elements 10, Figs. 1-13, 16 and 19 and associated descriptions) forms a first air gap when a first driving voltage is applied, forms a second air gap when a second driving voltage is applied, and forms a third air gap when a third driving voltage is applied (wavelengths with associated gaps and driving voltages, Figs. 1-13, 16 and 19 and associated descriptions); and the optical filter extracts light having a first wavelength from light, which is supplied from the multi-wavelength light source, through the formed first air gap (light source 301 and element 10 with wavelengths and associated gaps, Figs. 1-13, 16 and 19 and associated descriptions), extracts light having a second wavelength from light, which is supplied from the multi-wavelength light source, through the formed second air gap (light source 301 and element 10 with wavelengths and associated gaps, Figs. 1-13, 16 and 19 and associated descriptions), and extracts light having a third wavelength from light, which is supplied from the multi-wavelength light source, through the formed third air gap (light source 301 and element 10 with wavelengths and associated gaps, Figs. 1-13, 16 and 19 and associated descriptions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the filter system (White) with the filter system with corresponding desired wavelengths/ wavelength bands as taught by Matsushita to yield predictable results, since both devices are optical tunable filter systems and one of ordinary skill in the art would have recognized that the filter system as taught by Matsushita is an alternative filter system as compared to the filter system taught by White. The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.), KSR, 550, U.S. at 417.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over White as applied to claims 1-3, 5-6, 9-11, 13-14, 18-20, and 22 above, and further in view of Takezaki et al. (USPGPUB 2003/0090154). In regard to claim 15, White discloses a biometric authenticator (elements 12, 210/400, 540, 1012, and 2012, Figs. 1, 4-5, 32, and 34 and associated descriptions) but does not specifically disclose a storage device configured to store a vein pattern, which is previously registered, of a finger of a driver; and an image sensor to photograph a vein in the finger of the driver.
Takezaki teaches a biometric authenticator for controlling the start of a vehicle (elements 3, Figs. 1-4, 9-10, 14-16 and associated descriptions) comprises a storage device configured to store a vein pattern, which is previously registered, of a finger of a driver (memory 306, Figs. 9 and 15 and associated descriptions; a device for storing biological information; a collating unit for collating the inputted biological information with the stored biological information, abstract; finger vein pattern, [0002], [0040]; [0046]; [0059]; [0062]; [0106]; stored/ storing, [0050]; [0054]; [0056]; ); and an image sensor to photograph a vein in the finger of the driver (element 301, Figs. 9 and 15 and associated descriptions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the biometric authenticator (White) with the biometric authenticator and associated elements/ functions as taught by Takezaki, to yield predictable results, since both systems are biometric authenticator for authentication of driver and one of ordinary skill in the art would have recognized that the finger vein pattern authenticator is an alternative equivalent authenticator as compared to the fingerprint authenticator (see at least [0040] of Takezaki). The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.), KSR, 550, U.S. at 417.
In regard to claim 16, White as modified by Takezaki discloses the storage device stores vein patterns of fingers of a plurality of drivers (stored/ storing biological information and drivers/ newly registered, [0027]; [0031]; [0050]; [0054]; [0056]; [0059]; [0062]; [0069]; Figs. 9-16 and associated descriptions of Takezaki).
In regard to claim 17, White as modified by Takezaki discloses the control device allows the starting of the vehicle when the blood alcohol concentration of the driver does not exceed a reference value (Figs. 1-2 and 32-34 and associated descriptions of White), and when a vein pattern photographed by the image sensor is matched with the vein pattern stored in the storage device (both biometric Figs. 1-2 and 32-34 and associated descriptions of White; Figs. 1-4, 9-10, 14-16 and associated descriptions of Takezaki).

Allowable Subject Matter
Claims 4, 12 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the limitations and equations recited in claims 4, 12 and 21 in combination with the other claimed elements/ steps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791